COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-158-CV
 
  
DARLENE 
C. AMRHEIN-MACON                                              APPELLANT
  
V.
  
WILLIAM 
WOOD, C. JANE THACKER,                                       APPELLEES
AND 
GRAY SHELTON
 
  
------------
 
FROM 
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        This 
suit was initiated in small claims court, and was subsequently appealed to 
County Court at Law No. 2 of Denton County.  The county court at law 
granted summary judgment against appellant Darlene C. Amrhein-Macon, and this 
appeal ensued.  We dismiss this appeal for want of jurisdiction.
        According 
to the Texas Government Code, an appeal from a small claims court judgment is to 
a county court in a de novo proceeding and the judgment of the county court or 
county court at law on the appeal is final.  See Tex. Gov’t Code Ann. § 28.053 (Vernon 
2005).  In Gaskill v. Sneaky Enterprises, Inc., 997 S.W.2d 296, 297 
(Tex. App.—Fort Worth 1999, pet. denied) we held that there can be no further 
appeal from a county court judgment after an appeal through a trial de novo of a 
small claims court judgment.  Our sister courts are in accord with this 
position.  See Howell Aviation Servs. v. Aerial Ads, Inc., 29 S.W.3d
321, 323-24 (Tex. App.—Dallas 2000, no pet.); Williamson v. A-1 Elec. Auto 
Serv., 28 S.W.3d 731, 732 (Tex. App.—Corpus Christi 2000, no pet.); Lederman 
v. Rowe, 3 S.W.3d 254, 256 (Tex. App.—Waco 1999, no pet.); Davis v. 
Covert, 983 S.W.2d 301, 302 (Tex. App.—Houston [1st Dist.] 1998, pet. 
dism'd w.o.j.).  The legislature could not have been clearer when it stated 
that such an appeal in the county court is “final.”  Gaskill, 
997 S.W.2d at 297.
        Accordingly, 
we dismiss this appeal for want of jurisdiction.
   
   
                                                          PER 
CURIAM
  
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
July 14, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.